Title: To Thomas Jefferson from John C. Warren, 24 January 1808
From: Warren, John C.
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston, January 24, 1808.
                  
                  By direction of the president of the Massachusetts medical society, I have the honour of transmitting to you the enclosed book, the pharmacopoeia of the said society; not without the hope of attracting a few moments of your high attention to the dangers, which result from the existing want of uniformity & of science, in the pharmaceutical language & pharmaceutical preparations, employed in the United States. 
                  I have the honour to be, most respectfully, your humble servant 
                  
                     John C. Warren,
                     Rec. Secy M.M.S.
                  
               